Citation Nr: 0503836	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-16 218	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to July 
1966, with confirmed service in the Republic of Vietnam from 
August 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from August 
1965 to July 1966 and is presumed to have been exposed to an 
herbicide agent.

2.  The veteran's skin disorder was first manifested many 
years after service and is not related to herbicide exposure 
in service.


CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
during active service; nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§  3.303, 3.304, 3.307, 
3.309(a), (e) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for a skin disorder.  In this context, 
the Board notes that a substantially complete application was 
received in June 2000.  In February 2001, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duty to assist.  Specifically, 
the AOJ notified the claimant of information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the claimant was expected to provide.  In March 2002, 
during this appeal, the veteran was asked to provide VA with 
any private treatment or service records he had in his 
possession.  He was also asked to notify VA of any additional 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
February 2001 and March 2002 notices comport with the 
requirements of § 5103(a) and § 3.159(b).

Service Connection
 
Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Additionally, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (2003) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of      § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R.          § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that he has a skin disorder due to 
having been exposed to herbicides while in service in 
Vietnam.  Personnel records confirm that the veteran served 
in-country in Vietnam from August 1965 to July 1966.

The veteran's service medical records include his February 
1964 and August 1964 induction examinations, as well as his 
July 1966 separation examination, which all consistently 
revealed that his skin was evaluated as normal.  There are no 
instances of treatment for a skin rash or other skin disorder 
during service.  

Post service medical records, dated from December 1999 to May 
2003, have also been associated with the claims file.  Those 
records pertinent to the issue on appeal are discussed below.

In December 1999, the veteran received treatment for 
unrelated disorders as an in-patient at a VA Medical Center.  
The discharge summary lists "allergy (skin/dermatitis)" as 
a pertinent diagnosis noted but not treated.

The veteran reported to a VA outpatient clinic in April 2000 
with complaints of a rash on his left arm and leg.  He was 
treated with hydrocortisone cream and released.

In September 2000, the veteran underwent a VA general medical 
examination.  By way of medical history, he reported an 
intermittent pruritic rash, with an onset of more than 10 
years prior.  He indicated that he treated it topically as 
the occasion arose, with fairly good relief of symptoms.  
Upon examination, erythematous linear excoriations were noted 
on the dorsal aspect of both arms.  His skin was otherwise 
normal.  A diagnosis of dermatitis prior to 1990 was noted.

A VA mental health clinic note dated in February 2001 
indicated that the veteran was continuing to take medication 
for "skin itches."

From April 2002 to April 2003, the veteran received at least 
monthly, and at times weekly, treatment for a persistent 
dermatological disorder, described as urticarial in nature 
and of unknown etiology.  In May 2002, it was thought it may 
be due to drug hypersensitivity, so the veteran was taken off 
his numerous medications for a period of two months.  
Examiners determined his medication was not the source of the 
urticaria as no change occurred.  The veteran continued to 
treat the skin rash topically and to undergo UVB light 
treatment, with limited success.  In November 2002, he was 
placed on an elimination diet to determine whether the 
etiology may be a food allergy.  He had marked improvement 
after eliminating foods containing artificial dyes, like 
tartrazine.  By January 2003, the veteran was noted to be 
largely asymptomatic with the diet change.  In April 2003, he 
continued to be asymptomatic. 

In summary, the veteran's service medical records are silent 
as to any complaint or diagnosis of urticaria, or associated 
symptomatology.  The first documented instance of treatment 
for a skin disorder was in December 1999, more than thirty 
years after his separation from service.  Records documenting 
the veteran's treatment from that time to May 2003 are 
conspicuously negative for any references to any incident of 
service in connection with the disorder, though the etiology 
was much debated.  There is no competent evidence of record, 
medical or otherwise, which links the veteran's skin disorder 
to any event relating to his service, including any herbicide 
exposure while in service.  In fact, after various testing 
was conducted, dermatopathologists determined that the source 
of the veteran's skin disorder was a food allergy, 
specifically to tartrazine dye.  After a significant diet 
change, the veteran was asymptomatic.  Under these 
circumstances, a preponderance of the evidence is against 
establishing direct service connection for a skin disorder.  
The benefit of the doubt provision, therefore, does not 
apply.

Nor does the veteran have a disability that is shown to be 
associated with herbicide exposure.  There is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary of Veterans Affairs has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-
42608 (2002).  In this regard, the Board observes that 
although the veteran had service in Vietnam, urticaria is not 
listed among the disorders for which a presumption based on 
herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection based on the 
veteran's service in Vietnam has not been established.  
Accordingly, the Board concludes that service connection for 
urticaria or other skin disorder is not warranted, either 
directly or presumptively.  Although the Board does not doubt 
the veteran's sincere belief that his current disorder is 
related to service, and in particular exposure to herbicides, 
the veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis.  
Absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a skin disorder is 
denied.



                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


